Citation Nr: 1733550	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability of the arms, legs, and feet.

2.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel

	
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1994 to January 1995, and February 1995 to February 1998.  He earned the National Defense Service Medal, Army Lapel Button, and Army Service Ribbon.
	
This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, among other issues, denied entitlement to service connection for body itching also claimed as a rash on leg and arms; and denied the Veteran's requests to reopen claims for service connection for rash on feet and service connection for a stomach condition, also claimed as a reopened ulcer.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, related symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for body itching also claimed as rash on legs and arms and service connection for rash on feet have been recharacterized as service connection for a skin disability of the arms, legs, and feet; and the issue of service connection for a stomach condition, also claimed as a reopened ulcer, has been recharacterized as service connection for a gastrointestinal disability.

While the issues of service connection for a gastrointestinal disability and service connection for a skin disability of the arms, legs, and feet have previously been characterized as applications to reopen previously-denied claims, the claims are properly characterized as de novo claims of service connection.  Since the last final denial of the claims for service connection for an ulcer and rash on feet by the RO in November 1999, relevant service treatment records were associated with the file in June 2011.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  As discussed below, the newly-associated service treatment records are relevant to the Veteran's contention that his gastrointestinal disability and skin disability of the arms, legs, and feet arose in service.  Accordingly, the claims are properly characterized as listed on the title page and VA will reconsider the Veteran's claim on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's service-connection claim for a gastrointestinal disability and service-connection claim for a skin disability of the arms, legs, and feet.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Skin Disability of the Arms, Legs, and Feet

The Veteran is seeking service connection for a skin disability of the arms, leg, and feet. 

Service treatment records show that the Veteran was treated for a rash on his arms and legs in June 1995.  The examiner diagnosed an allergic reaction.  Service treatment records also show that the Veteran was treated for scaling on both feet in September 1997.  The Veteran stated that he used lotion for treatment, to no avail.  The Veteran was diagnosed with a bilateral fungal infection, with a pseudumonal infection between the fourth and fifth web space of the left foot.  

The Veteran underwent a VA general medical examination in March 1999.  The Veteran reported that he had a history of a rash on his feet that comes and goes.  He noted that there were no definite flare-up times, nor did he know what type of dermatitis he suffered from.  The examiner noted that there was no evidence of toenail or hygienic problems, nor was there evidence of a rash on either foot.

Private treatment records from April 2007 show that the Veteran presented to Valley Family Physicians with a complaint of itching.  The Veteran reported that the itching was moderate, persistent, and had been occurring for several days.  Further, he reported that he had not used any new soaps, detergents, lotions, or eaten new foods.  The examiner identified no aggravating factors nor associated dry skin or liver disease.

VA treatment records from February 2009 and June 2009 show that the Veteran made complaints of itching, as well as active prescriptions for Dermacerin cream and triamcinolone acetonide for skin irritations.  

In an April 2009 statement in support of his claim, the Veteran stated that chronic body itching was interfering with his quality of life.  

The Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of the claimed skin disability of the arms and legs.  

With respect to the Veteran's claim for a skin disability of the feet, the Board finds that a remand is necessary to afford the Veteran a VA examination in order to determine the nature and etiology of the claimed skin disability.  In this regard, the March 1999 examination determined that there was no diagnosis of a skin disability of the feet, as there was no active rash.  

Thus, the Veteran should be afforded another VA examination during an active skin outbreak, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (when a Veteran's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an adequate opinion can be rendered.

Gastrointestinal Disability

The Veteran is also seeking service connection for a gastrointestinal disability, namely an ulcer that he asserts is reopened.  

The Veteran underwent an examination in February 1994 upon enlistment in the United States Army National Guard.  The Report of Medical Examination reflects a normal clinical evaluation.  The Veteran noted that he was in good health, was not taking any medications, and had no known allergies.  The Veteran was deemed qualified for service.  

Private treatment records show that the Veteran was treated for a peptic ulcer in September 1998.  

The Veteran underwent VA general medical examination in connection with his claim in March 1999.  The Veteran reported history of an ulcer, though the examiner noted that he did not have available records to help the Veteran's diagnosis.  Upon examination, the examiner noted that the Veteran was stable with medications.  There was no active diarrhea, melena, nausea, or vomiting.  There were some complaints of pain with gentle pressure to the epigastric and upper abdomen, and there was no rebound rigidity.  No peritoneal fluid was detected.  The liver, spleen, and gallbladder sites were nontender and not palpable.  There were no complaints of gastroesophageal reflux symptoms.  The gastric problems mentioned by the Veteran were noted to possibly be related to the side effects from medications or the foods eaten recently.  The examiner provided no diagnosis and the Veteran was advised to have the ailments checked by his physician.

Post-service treatment records note complains of stomach problems and active prescriptions for medications used to treat stomach ailments, namely omeprazole and ranitidine. 

Certain chronic diseases, including peptic ulcers (duodenal and gastric), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, under 38 C.F.R. § 3.307, peptic ulcers must have become manifest to a degree of 10 percent or more within a year after separation from active military service.  See 38 C.F.R. § 3.307(a)(3).  The record shows treatment for a peptic ulcer in September 1998, seven months post-service, though it is unclear as to whether the Veteran has a confirmed peptic ulcer diagnosis.  The RO should schedule the Veteran for a VA examination with a gastrologist to determine whether the Veteran has a peptic ulcer.  If it is determined that the Veteran has a peptic ulcer, the examiner should opine, to the extent possible, when this condition first manifested to a degree of 10 percent or more.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given another opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed skin disability of the arms, legs, and feet.  The examiner should review the claims file and conduct all appropriate tests and studies.  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following:

(a)  Identify all diagnoses related to the Veteran's claimed skin disability of the arms, legs, and feet. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed skin disability of the arms, legs, and feet originated during his period of active service or is otherwise etiologically related to his active service? 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed gastrointestinal disability, to include a reopened ulcer.  The examiner should review the claims file and conduct all appropriate tests and studies.  
Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following: 

(a)  Identify all diagnoses related to the Veteran's claimed gastrointestinal disability, to include a reopened ulcer. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed gastrointestinal disability, to include a reopened ulcer, originated during his period of active service or is otherwise etiologically related to his active service? OR

(c) did the gastrointestinal disability become manifest to a degree of 10 percent or more within a year after separation from active military service?

A full rationale is to be provided for all stated medical opinions.  If the examiners conclude that the requested opinions cannot be provided without resorting to speculation, the examiners should so state and explain why these opinions would be speculative, and what, if any, additional evidence would permit such opinions to be made.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



				(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




